Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 August 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters 18th August 1781.
                        
                        Before Mr Morris left Camp he made a proposal which he desired might be communicated to your Excellency—He
                            informed me that he understood Mr Tarlé had between two and three thousand Barrels of Flour upon the upper parts of the
                            North River, and as he imagined it could not now be wanted in that quarter he made an offer of supplying you with an equal
                            quantity to the southward, if that above should be delivered to our Commissary General—I shall be obliged by your making
                            Mr Tarlé acquainted with the above—and if it can be transacted upon the terms proposed by Mr Morris, I shall be glad to
                            know the exact quantity and where Mr Tarlé would chuse to have the Flour which is to be given in exchange deposited. I
                            have the honor to be &c.

                    